Citation Nr: 0404471	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 17, 2000, 
for the award of service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for diabetes 
mellitus, effective April 17, 2000.  In July 2003, the 
veteran testified at a Board hearing at the RO.  

As set forth below, a remand of this appeal is necessary.  
This matter will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In July 2003, shortly after his Board hearing, the veteran 
submitted additional evidence in support of his claim.  This 
evidence includes both VA and private clinical records, as 
well as a copy of a March 1993 letter purportedly sent by the 
veteran to the RO in response to a December 1992 request for 
information about a pending Agent Orange claim.  This March 
1993 letter was not previously of record.  

The evidence referenced above has not yet been considered by 
the RO.  Due process requirements provide that the RO must 
consider this evidence and send the veteran an appropriate 
supplemental statement of the case, absent a waiver of 
initial review by the veteran or his representative.  In this 
case, no such waiver has been submitted.  38 C.F.R. § 19.31 
(2003).



To ensure that the veteran receives every measure of due 
process, the case is REMANDED to the RO for the following 
action:

The RO should review the additional 
evidence received since the December 2002 
Statement of the Case was issued.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and provided an 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




